Case 1:19-cv-04803-EK-SJB Document 6 Filed 08/23/19 Page 1 of 2 PageID #: 31



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

  DISH NETWORK L.L.C.
  ANd NAGRASTAR LLC,                               Case   No. 19-4803   NGG-SJB

         Plaintiffs,

         V

 TOMASZ KACZMAREK
 JOHN DEFOE, JULIA DEFOEO
 and DOES 1-10,

         Defendants


              PLAINTIF'F'I) H NET\üORK L.L.C.'S M    FOR LEAVE
                      TO CONDUCT         ITED DISCOVERY

       Plaintiff DISH Network L.L.C. ("DISH") respectfully moves for leave to conduct limited

discovery prior to the Federal Rule of Civil Procedure 26(f) conference for purposes of identifying

Defendants Does 1-10. DISH's motion is based on the concurrently filed memorandum of points

and authorities, the declaration from Kevin McMonnies, and any other evidence or argument the

Court may consider.

Dated: August 23,2019.

                                             Respectfully submitted,

                                             /s/ Robert R. Jones
                                             COUGHLIN & GERHART, LLP
                                            99 Corporate Drive
                                            Binghamton, New York 13904
                                            Telephone : (607) 7 23 -9 5 1 I
                                            Facsimile: (607) 723-1530
                                            riones@cglawoffices.com

                                            HAGAN NOLL & BOYLE,LLC
                                            Timothy M. Frank Qtro hac vice to be filed)
                                            Texas Bar #24050624
                                            Two Memorial City Plaza
                                            820 Gessner, Suite 940
                                            Houston, Texas 77024
Case 1:19-cv-04803-EK-SJB Document 6 Filed 08/23/19 Page 2 of 2 PageID #: 32



                                    Telephone : (7 13\ 343 -047 8
                                    Facsimile: (7 13) 7 58-0146
                                    timothy. frank@hnbl   I   c.   com

                                    Attomeys for Plaintifß DISH Network L.L.C
                                    and NagraStar LLC




                                     2
